

116 S3119 IS: Casa Grande Ruins National Monument Boundary Modification Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3119IN THE SENATE OF THE UNITED STATESDecember 19, 2019Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundary of the Casa Grande Ruins National Monument, and for other purposes.
	
 1.Short titleThis Act may be cited as the Casa Grande Ruins National Monument Boundary Modification Act of 2019. 2.FindingsCongress finds that—
 (1)Casa Grande Ruin Reservation was— (A)set aside on March 2, 1889;
 (B)proclaimed as the first archaeological preserve in the United States on June 22, 1892; and
 (C)redesignated as the Casa Grande Ruins National Monument on August 3, 1918;
 (2)the Casa Grande Ruins National Monument protects 1 of the finest architectural examples of 13th century Hohokam culture in the Southwest, which was known to early Spanish explorers as the Great House;
 (3)Casa Grande is only part of the story of an ancient town that may have covered 2 square miles; and (4)recent surveys and research have determined that the area of the Great House and the village surrounding the Great House extends beyond the existing boundary of the Casa Grande Ruins National Monument.
 3.DefinitionsIn this Act: (1)BIA landThe term BIA land means the approximately 7.41 acres of Federal land administered by the Director of the Bureau of Indian Affairs, as generally depicted on the map.
 (2)BLM landThe term BLM land means the approximately 3.8 acres of Federal land administered by the Director of the Bureau of Land Management, as generally depicted on the map.
 (3)MapThe term map means the map entitled Proposed Casa Grande Ruins Boundary Modification, numbered 300–120,734, and dated May 2013. (4)MonumentThe term Monument means the Casa Grande Ruins National Monument in the State.
 (5)SecretaryThe term Secretary means the Secretary of the Interior. (6)StateThe term State means the State of Arizona.
			4.Acquisition and transfer of administrative jurisdiction over certain land
 (a)Acquisition of landThe Secretary may acquire by donation, exchange, or purchase with donated or appropriated funds, from willing sellers only, the State land or private land or an interest in the State land or private land, as generally depicted on the map, to be administered as part of the Monument.
			(b)Transfer of administrative jurisdiction over BIA land and BLM land
 (1)WithdrawalThe BIA land and the BLM land are withdrawn from— (A)all forms of entry, appropriation, and disposal under the public land laws;
 (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing and geothermal leasing laws and mineral materials laws.
					(2)Transfer of administrative jurisdiction
 (A)BLM landAdministrative jurisdiction over the BLM land is transferred from the Director of the Bureau of Land Management to the Director of the National Park Service.
 (B)BIA landAdministrative jurisdiction over the BIA is transferred from the Director of the Bureau of Indian Affairs to the Director of the National Park Service.
 (c)Transfer of administrative jurisdiction to BIAAdministrative jurisdiction over the approximately 3.5 acres of Federal land administered by the Director of the National Park Service, as generally depicted on the map as Lands to be Transferred to BIA, is transferred from the Director of the National Park Service to the Director of the Bureau of Indian Affairs for purposes of the San Carlos Irrigation Project.
 (d)Administration; boundary and map updateOn the acquisition of land or an interest in land under subsection (a) or the transfer of land under subsection (b), the Secretary shall—
 (1)administer the acquired land or interest in land or transferred land as part of the Monument, in accordance with the laws generally applicable to units of the National Park System, including applicable provisions of division A of subtitle I of title 54, United States Code; and
 (2)modify the boundary of the Monument and update the map to reflect the acquisition or transfer.
 (e)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service.
 (f)CompensationExcept in a case in which State land or private land or an interest in State land or private land is acquired by donation, as consideration for the acquisition of State land or private land or an interest in State land or private land under subsection (a), the Secretary shall—
 (1)pay fair market value for the acquired land or interest in land; or (2)convey to the State or private landowner, as applicable, Federal land, an interest in Federal land, or any other Federal asset of equal value located in the State.
 5.Administration of State trust landThe Secretary may enter into an agreement with the State to provide for the cooperative management by the Secretary and the State of the approximately 200 acres of State trust land, as generally depicted on the map.